IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                  Assigned on Briefs August 21, 2007


                       LEROINE MARTIN v. STATE OF TENNESSEE

                        Direct Appeal from the Criminal Court for Knox County
                                No. 80086 Mary Beth Leibowitz, Judge


                     No. E2006-02280-CCA-R3-PC - Filed September 28, 2007



The Petitioner, Leroine Martin, pled guilty to two counts of second degree murder and one count of
aggravated robbery. He filed a petition for post-conviction relief alleging that he received the
ineffective assistance of counsel prior to and during the guilty plea proceedings. The post-conviction
court denied his petition. After a thorough review of the record and applicable law, we affirm the
post-conviction court’s judgment.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which DAVID G. HAYES and
THOMAS T. WOODALL, JJ., joined.

Leslie M. Jeffress, Knoxville, Tennessee, for the Appellant, Leroine Martin.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Assistant Attorney General;
Randall E. Nichols, District Attorney General; Leslie Nassios, Assistant District Attorney General,
for the Appellee, State of Tennessee.


                                                     OPINION

                                                      I. Facts

       On February 27, 2004, the Petitioner pled guilty to two counts of second degree murder and
one count of aggravated robbery.1 At the guilty plea submission hearing, the State provided the


1
    The Petitioner was originally charged in: (1) a multi-count indictment of first degree murder, felony murder, and
especially aggravated robbery; (2) a theft and vandalism indictment; and (3) a one-count indictment of aggravated
robbery. As part of his plea, the Petitioner pled guilty to two counts of the lesser-included offense of second degree
murder, and the State dismissed the theft and vandalism indictment. The Petitioner also pled guilty to the one-count
following facts as the basis for the Petitioner’s plea for the two counts of second degree murder:

        [O]n the 24th day of February, 1999, [the Petitioner] was accompanied by Tina
        Michelle Summers and Johnny Richard Young, they had been smoking crack that
        night together. Ms. Tina Summers had a vehicle and [the Petitioner] requested a ride
        to go over to the Ridge Brook Complex where he knew he could get some crack
        cocaine. [The Petitioner] along with Ms. Summers and Mr. Young rode over to the
        complex. Mr. Young would testify that [the Petitioner] exited the vehicle, that [the
        Petitioner] did not have any money on him, that [the Petitioner] had a weapon on
        him, a pistol on him, that he exited the vehicle and that he went up into the Ridge
        Brook Apartment complex. Mr. Young would further testify that he heard gunshots
        and [the Petitioner] came back to the car, and when [the Petitioner] came back he
        told Mr. Young that he faked Tyshawn Hardin out, that he pretended that he was
        going to buy crack cocaine from him and stuck his hand in his pocket and instead of
        pulling out money he pulled out the gun and shot Tyshawn Hardin and took six rocks
        of crack cocaine. He would further testify that [the Petitioner] told him that James
        Williams had run upon him and he had shot him too.

        Subsequent to that – subsequent to the deaths of Mr. Williams and Mr. Hardin a
        Knoxville Police Department Officer, Benny French, interviewed the [Petitioner].
        The [Petitioner] gave a version admitting that he was in fact there at the crime scene.
        Admitting that he in fact had shot and killed Tyshawn Hardin, and admitting that he
        had in fact shot and killed James Williams, but he said rather that it was in his self
        defense. And Johnny Richard Young would testify to the contrary based on his
        observations and the statement from the [Petitioner] after.

Additionally, the State provided the following facts as the basis for the Petitioner’s plea to
aggravated robbery:

        Derrick Jackson was at home at his residence when he heard – when he and his
        fiancé were asleep at 2:03 – between two and 3:00 in the morning, heard a knock at
        the door, and his fiancé answered. And the [Petitioner] who he knew, Leroine
        Martin, came in and asked to borrow money. The victim Derrick Jackson refused.
        The [Petitioner] then fired off a shot and demanded money at which point the victim
        handed him $400.00 from his pocket.

Pursuant to the plea agreement, the trial court sentenced the Petitioner to thirty years in
prison.

       The Petitioner filed a pro se petition for post-conviction relief, later amended by appointed
counsel, claiming ineffective assistance of counsel prior to and during the guilty plea proceedings.


indictment for aggravated robbery.

                                                 -2-
At the hearing on the Petitioner’s petition for post-conviction relief, the following evidence was
presented: the Petitioner testified that approximately two days before his guilty plea, his trial counsel
(“Counsel”) told him that, if he did not plead guilty to second-degree murder and aggravated robbery,
he would receive two life sentences plus ten years. The Petitioner also said that Counsel came to
him with an offer of twenty-five years total for all counts, with an eighty-five percent release
eligibility. The Petitioner told Counsel that he would only accept twenty years total. The Petitioner
further testified that he was unaware that he would receive thirty years total until the trial court
announced it at the guilty plea submission hearing.2 The Petitioner claimed that the only thing that
registered with him at that hearing was that if he did not “go along” with what Counsel told him,
then he would get a much harsher sentence. The Petitioner also said that he was “ignorant to the law
at the time” and that Counsel “screwed him royally” by adding five extra years to the original plea
offer. The Petitioner further testified that he had thought about his guilty plea before be took it but
stated that “it was too late” to contest. Additionally, the Petitioner said that Counsel never told him
that he could stop the guilty plea proceedings at any time. The Petitioner also asserted that he was
“not happy with . . . 30 years because . . . I wasn’t intending to kill [any]body” and his “life was in
danger as well.”

          The Petitioner further testified that Counsel “wasn’t ready for trial” and “was just going
through the motions.” He said that Counsel showed him autopsy pictures but never gave him
discovery. When asked what motions Counsel filed on his behalf, the Petitioner stated: “[H]e filed
. . . for me to see doctors, and he filed suppression hearing motions . . . . But the work was done on
the back of his old bank statement[s]. . . . That’s just really unprofessional.” The Petitioner also said
that most of the time when Counsel came to see him in jail, the Petitioner argued with, cursed at, and
spat at him. The Petitioner was adamant that Counsel should have removed himself from his case.

        The Petitioner further testified that Counsel had explained to him that he had the right to
remain silent and the right to have a trial. The Petitioner also said that he knew that Counsel had
hired an investigator to work on his case. The investigator would sometimes visit the Petitioner in
jail alone and would sometimes accompany Counsel. The Petitioner stated that either Counsel or
the investigator had interviewed Tina Summers and Johnny Young as witnesses and that Counsel
explained to him to what they would have testified had his case been tried. The Petitioner also stated
that he could not think of any additional witnesses he wished Counsel had interviewed.

        The Petitioner further testified that he was taking Paxil, a psychotropic medication, at the
time that he pled guilty. He stated that because he has low serotonin levels in his brain, he
sometimes has to take Paxil to level them out. The Petitioner also acknowledged that Counsel, under
the direction of a doctor, had him tested for low serotonin levels. The Petitioner stated, however,
that he was not taking any kind of medication for most of the time that he spent in jail prior to his


2
 The Petitioner gave inconsistent testimony regarding when he first heard about the thirty-year plea offer. At one point
he stated that he first heard about it during the submission hearing. At another point, however, he stated that “when I
told [Counsel] to go get the 20 and [Counsel] came back with the 30, I was under the impression that I got the 20.”
(Emphasis added).

                                                          -3-
port-conviction hearing.

        The Petitioner testified that “[Counsel] wasn’t ready for . . . trial.” The Petitioner stated that
Counsel did not discuss with him any possible defenses to the charges. He then continued to
reiterate that Counsel failed to talk to him about evidence that the State had acquired. The Petitioner
said that he did not understand why he was charged with felony murder but that Counsel explained
felony murder to him. The Petitioner also said that he did not ask Counsel any other questions about
the indictment or presentment because the Petitioner just wanted him to “get off my case.”

         On cross-examination, the Petitioner testified that, if the post-conviction court granted his
petition, he understood that he would get to go through “the whole process over again.” He also said
that he would more than likely win a new suppression hearing and obtain “some serious relief”
because “the [e]vidence is gone.” He stated that the State could not have all the evidence because
“the detective . . . [doesn’t] know if he has the original warrant or computer generated warrant.” He
added that, when noting that the evidence was gone, he was referring to “the gun, the warrant, [and]
all of that old nonsense.” The Petitioner further testified that the State’s witnesses, Summers and
Young, would not pose a threat to his case because “a good lawyer is going to kill their credibility
because they ain’t nothing but junkies, and they got a rap sheet way longer than mine.” The
Petitioner also refused to “suppose” what would happen if the court granted him a new trial. He did
state, however, that he understood if he had a jury trial on his charges he could be convicted of
double homicide and aggravated robbery, and receive two life sentences plus ten years.

        The Petitioner further testified that the judge at the guilty plea submission hearing probably
went over all of his constitutional rights, but he ultimately “can’t remember if she did or didn’t.”
The Petitioner then agreed to allow the State to read parts of the transcript from that hearing in order
to refresh his memory about what transpired. After the State read each segment, the Petitioner kept
responding: “You got the paper.” The Petitioner also admitted that, even though he remembered
being present at the hearing, “I wasn’t really listening to [any] of [it].” When the Petitioner insisted
that he did not remember the court making some of the statements in the transcript, he eventually
acquiesced by stating that “[i]f it’s on the paper she evidently said it.” He also said later in the
hearing that “it’s all coming back to me now.”3

        The Petitioner further testified that he has “an extensive rap sheet of fleeing and possession
and attempting to go armed” and that he “might have got one or two assaults in there.” He stated,
however, that this “[does not] stop the fact that I’m entitled to adequate counsel.” The Petitioner also
stated that Counsel “coerced” him into pleading guilty. When asked what he meant by “coerced,”
the Petitioner stated that coercion means persuasion and that “[Counsel] persuaded me to take a plea
that I’m not happy with.” The Petitioner also said that Counsel “took advantage of [the Petitioner’s]


3
 At this point in the post-conviction hearing, the State recounted, in detail, the exchange between the court and the
Petitioner at the guilty plea submission hearing in order to illicit whether or not the Petitioner remembered it. Because
much of this exchange is not directly related to the Petitioner’s ineffective assistance of counsel claim, which is what we
are addressing on appeal, we will not summarize it here.

                                                           -4-
mental state at the time” because the Petitioner “[didn’t] know about the law and [was] taking
medication.” Additionally, the Petitioner maintained that he “didn’t kill two people” and that “what
the witnesses said don’t amount to [anything]” because they are “junkies.” The Petitioner was
adamant that he would not have to spend a lot of time, if any, in jail if he were to receive a new trial.

        The Petitioner further testified that he was unaware that Counsel filed a number of motions
on his behalf. He was also unaware that Counsel filed a notice of Counsel’s intention to rely upon
a defense concerning the Petitioner’s low serotonin levels should the Petitioner’s case go to trial.
The Petitioner stated that he remembered seeing several doctors, including Drs. Pamela Auble and
Keith Caruso. He also remembered that Dr. Paul Rosby was the serotonin expert who “probably”
reviewed his medical records at Counsel’s request. The Petitioner contended that in hiring these
doctors to evaluate him, Counsel was “doing nothing but . . . getting money” and procrastinating.
The Petitioner also stated that he remembered discussing with Counsel his potential defense
regarding his low serotonin levels. Counsel told the Petitioner that “it wasn’t going to work” and
that “you need to take [the guilty] plea.”

         The Petitioner testified that Counsel only met with him three times over the course of four
years. When the State commented that “[s]everal means more than three,” the Petitioner changed
his testimony and stated that Counsel met with him about fifteen times over the course of four years.
The Petitioner said that he was not cooperative during any of those meetings because he wanted
Counsel to get off the case. He also said that the attorney on his case prior to Counsel was removed
from the case because the Petitioner could not get along with him and that his post-conviction
counsel should also be removed because he had no confidence in his ability to represent the
Petitioner. When asked what Counsel should have done differently throughout the course of his
representation, the Petitioner stated: “He should have conducted himself in a more professional
manner. He should have got[ten] off my case when I asked him to get off my case. That would have
been the appropriate and ethical thing to do.”

         Counsel testified that he was appointed to represent the Petitioner on August 3, 2000, after
previous counsel had withdrawn from the case. He stated that he prepared the motions that were
present in the court file and that, over the course of his representation, he met with the Petitioner in
the jail about seventy-five to eighty times. He stated that this “[did not] include court conversations,
telephone conversations, or anything like that” and that, if those were included, the number would
increase to over one hundred contacts. Counsel said: “Some of these meetings were not pleasant.
But they weren’t quite to the point of what [the Petitioner] described. . . . [M]ost of the time he
would [calm down] and we could communicate.”

         Counsel further testified that he had some problems obtaining discovery at first, but
“everything [eventually] came together.” He stated that he went over everything he had with the
Petitioner and provided him with copies of witness statements, all the motions filed, and police
reports. Counsel also stated that it was fair to say that the State’s witnesses would have testified at
trial that the Petitioner committed and admitted to the charged offenses. The only witness that
Counsel was initially concerned about was Johnny Young. As a result, Counsel and the investigator


                                                  -5-
on the case traveled to Clifton, Tennessee to speak with Young. After losing contact with Young
for some time, Counsel traveled to Renfro Valley, Kentucky to meet with him again, and he recorded
Young’s testimony. Counsel stated that, were this testimony to come in during trial, it would be
devastating for the Petitioner. He also stated that the trial court had previously denied his motion
to suppress the Petitioner’s statement admitting to the shooting, so the statement would definitely
come into evidence during trial. Counsel said that, after evaluating the State’s case, he thought that
there was a great risk that the Petitioner would be convicted at trial for first degree murder and felony
murder.

         Counsel further testified that the Petitioner had a very bad childhood and was in juvenile
detention for most of his life growing up. He stated that after consulting Drs. Auble and Caruso,
“[t]hey both felt like [the Petitioner] had conduct disorder, aggressive type behavior, [and]
developmental disorder.” Dr. Auble also diagnosed the Petitioner with Post Traumatic Stress
Syndrome. Counsel stated that none of these disorders would qualify for an insanity defense.
However, the doctors recognized that the Petitioner could have a condition involving low serotonin
levels, so Counsel had two doctors from Nashville come in and draw cerebral spinal fluid from the
Petitioner. Counsel explained that the Petitioner’s serotonin levels were “abnormally low.” He also
explained that he discussed the potential use of this defense with another attorney in Memphis. He
spoke to him on the phone several times, traveled to Memphis, and looked at some of his files, which
included a transcript of Dr. Rosby’s expert testimony on serotonin from another case. Counsel also
stated that he twice went to Jackson, Tennessee, to review the entire file from a death penalty case
in order to determine if this particular defense was viable.

        Counsel further testified that on February 24, 2004, three days before the guilty plea
submission hearing, he met with Young in Renfro Valley, recorded Young’s statement, and
immediately went to see the Petitioner to play the tape of Young’s statement and to “discuss[ ] all
aspects of the . . . plea agreement with him.” Counsel stated that he and the Petitioner discussed a
possible plea agreement prior to February 24th. Counsel also stated that he received the State’s firm
offer for a plea agreement on February 25th, and he took the agreement to the Petitioner and told him
to “go through it all” and to contact him if he had any questions. When asked to respond to the
Petitioner’s allegations that he did not understand the plea agreement and that Counsel did not
explain to him that the State would have to prove every element of the charged offenses beyond a
reasonable doubt, Counsel stated that “[the Petitioner] knew what we were looking at, and I had
explained all of this to him [for] over three years.” He also said that there was “[n]o question” that
the Petitioner knew that he had a right to a jury trial, understood the serotonin defense, and
understood the plea agreement. Counsel also testified that he discussed with the Petitioner his
privilege against self incrimination and that the Petitioner understood that discussion.

        Counsel further testified that “the whole case just about turned on the testimony . . . of Dr.
Auble, Dr. Caruso, and Dr. Paul Rosby on the serotonin issue.” He explained to the Petitioner that
“the best anybody has ever done with this type of defense is second degree [murder]” and that
“there’s . . . a very good likelihood that you would be found guilty of at least one of [the first degree
murder counts] . . . .” He also explained to the Petitioner that the evidence on the serotonin issue


                                                  -6-
could be excluded at trial and only used as mitigation evidence at a sentencing hearing.

          On cross-examination, Counsel testified that he and the Petitioner had “many successful
meetings.” He stated that the investigator accompanied him at least eleven times and that the
Petitioner’s girlfriend accompanied him many other times. Counsel also said that when he met with
the Petitioner on February 24th and explained to him to what he thought that Young would testify
at trial, the Petitioner “got more serious about making a deal.” When asked whether the Petitioner
was lucid at the time of this conversation, Counsel responded: “Probably better than any time since
I’ve known him.” Counsel also stated that he brought a “standard plea agreement” with the thirty-
year sentence down to the Petitioner to sign on February 25th, and the Petitioner entered the plea at
the submission hearing two days later. Counsel stated that “it’s ridiculous” for the Petitioner to
claim that he knew nothing about the thirty-year offer until the court told him about it at the
submission hearing. The Petitioner “was pleased to get the 30 year offer” and “knew what a 30 year
plea was.” Counsel also said that he told the Petitioner that, if he were to be convicted of first degree
murder, one of the issues on appeal could be the findings at the suppression hearing. The Petitioner
stated that he did not want to go to trial.

        Counsel further testified that, out of the seventy-five to eighty meetings with the Petitioner,
“[there were] maybe one or two meetings . . . where we just got to the point where [the Petitioner]
wouldn’t talk.” He also said that he did not remember any meetings being violent or confrontational.
He stated that he made copies of everything and brought it down to the Petitioner. Counsel also said
that he was aware that the Petitioner could not read very well but insisted that “[the Petitioner] knew
how to take things out of police reports and witness statements” because the Petitioner “point[ed]
out things in there that I might have overlooked at certain times.” Counsel reiterated that he
explained to the Petitioner what the State would have had to prove in order to convict and went
through the entire plea agreement with him. Counsel said that the Petitioner “knew what he was
giving up when he entered the plea.”

       Based upon this evidence, the post-conviction court denied the Petitioner’s petition for post-
conviction relief in a written order. It is from this order that the Petitioner now appeals.

                                              II. Analysis

        On appeal, the Petitioner claims that Counsel was ineffective by: (1) failing to fully explain
the plea agreement to the Petitioner; (2) failing to consider the Petitioner’s medical history or that
the Petitioner was taking a psychotropic medication at the time of the plea; (3) failing to properly
advise the Petitioner about the State’s obligation to prove every element of the charged offenses
beyond a reasonable doubt, his right against self-incrimination, and his right to a jury trial; (4) failing
to interview potential witnesses, prepare a defense, or discuss with the Petitioner possible defenses;
and (5) coercing the Petitioner to plead guilty and accept the sentence offered.

       In order to obtain post-conviction relief, a petitioner must show that his or her conviction or
sentence is void or voidable because of the abridgment of a constitutional right. T.C.A. § 40-30-103


                                                   -7-
(2006). The petitioner bears the burden of proving factual allegations in the petition for post-
conviction relief by clear and convincing evidence. T.C.A. § 40-30-110(f) (2006). Upon review,
this Court will not re-weigh or re-evaluate the evidence below; all questions concerning the
credibility of witnesses, the weight and value to be given their testimony, and the factual issues
raised by the evidence are to be resolved by the trial judge, not the appellate courts. Momon v. State,
18 S.W.3d 152, 156 (Tenn. 1999); Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997). A post-
conviction court’s factual findings are subject to a de novo review by this Court; however, we must
accord these factual findings a presumption of correctness, which can be overcome only when a
preponderance of the evidence is contrary to the post-conviction court’s factual findings. Fields v.
State, 40 S.W.3d 450, 456-57 (Tenn. 2001). A post-conviction court’s conclusions of law are
subject to a purely de novo review by this Court, with no presumption of correctness. Id. at 457.

         The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9, of the Tennessee Constitution.
State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999);
Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The following two-prong test directs a court’s
evaluation of a claim for ineffectiveness:

       First, the [petitioner] must show that counsel’s performance was deficient. This
       requires showing that counsel made errors so serious that counsel was not
       functioning as the “counsel” guaranteed the [petitioner] by the Sixth Amendment.
       Second, the [petitioner] must show that the deficient performance prejudiced the
       defense. This requires showing that counsel’s errors were so serious as to deprive the
       [petitioner] of a fair trial, a trial whose result is reliable. Unless a [petitioner] makes
       both showings, it cannot be said that the conviction or death sentence resulted from
       a breakdown in the adversary process that renders the result unreliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Melson, 772 S.W.2d 417, 419 (Tenn.
1989).

        In reviewing a claim of ineffective assistance of counsel, this Court must determine whether
the advice given or services rendered by the attorney are within the range of competence demanded
of attorneys in criminal cases. Baxter, 523 S.W.2d at 936. To prevail on a claim of ineffective
assistance of counsel, a petitioner must show that “counsel’s representation fell below an objective
standard of reasonableness.” House v. State, 44 S.W.3d 508, 515 (Tenn. 2001) (citing Strickland,
466 U.S. at 688 (1984)).

        When evaluating an ineffective assistance of counsel claim, the reviewing court should judge
the attorney’s performance within the context of the case as a whole, taking into account all relevant
circumstances. Strickland, 466 U.S. at 690; State v. Mitchell, 753 S.W.2d 148, 149 (Tenn. Crim.
App. 1988). The reviewing court must evaluate the questionable conduct from the attorney’s
perspective at the time. Strickland, 466 U.S. at 690; Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982).
In doing so, the reviewing court must be highly deferential and “should indulge a strong presumption


                                                  -8-
that counsel’s conduct falls within the wide range of reasonable professional assistance.” Burns, 6
S.W.3d at 462. Finally, we note that a defendant in a criminal case is not entitled to perfect
representation, only constitutionally adequate representation. Denton v. State, 945 S.W.2d 793, 796
(Tenn. Crim. App. 1996). In other words, “in considering claims of ineffective assistance of counsel,
‘we address not what is prudent or appropriate, but only what is constitutionally compelled.’”
Burger v. Kemp, 483 U.S. 776, 794 (1987) (quoting United States v. Cronic, 466 U.S. 648, 665 n.38
(1984)). Counsel should not be deemed to have been ineffective merely because a different
procedure or strategy might have produced a different result. Williams v. State, 599 S.W.2d 276,
279-80 (Tenn. Crim. App. 1980). The fact that a particular strategy or tactic failed or hurt the
defense does not, standing alone, establish unreasonable representation. House, 44 S.W.3d at 515
(citing Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)). However, deference to matters of strategy
and tactical choices applies only if the choices are informed ones based upon adequate preparation.
House, 44 S.W.3d at 515.

        If the petitioner shows that counsel’s representation fell below a reasonable standard, then
the petitioner must satisfy the prejudice prong of the Strickland test by demonstrating “there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Strickland, 466 U.S. at 694; Nichols v. State, 90 S.W.3d 576, 587
(Tenn. 2002). This reasonable probability must be “sufficient to undermine confidence in the
outcome.” Strickland, 466 U.S. at 694; Harris v. State, 875 S.W.2d 662, 665 (Tenn. 1994). As to
guilty pleas, the petitioner must establish that, but for counsel’s errors, the petitioner would not have
entered the plea and would have insisted on proceeding to trial. See Hill v. Lockhart, 474 U.S. 52,
59 (1985).

                           A. Failure to Fully Explain Plea Agreement

         The Petitioner argues that Counsel failed to fully explain the plea agreement to him,
including the amount of time he would serve pursuant to the agreement. The State contends that
there is evidence in the record to prove not only that Counsel carefully went through the agreement
with the Petitioner but that the Petitioner fully understood it as a result. We agree with the State.
The post-conviction court found that “[i]t appears . . . that [the Petitioner] was lucid and
understanding at the time of the plea, that he fully understood the agreement which he received, that
he has shown that he received a better deal upon renegotiations with [the State], that [Counsel] . .
. served [the Petitioner] and his interest well.” As stated above, Counsel went over the plea
agreement with the Petitioner, and the trial court ensured during the guilty plea hearing that the
Petitioner understood the plea agreement. While the Petitioner now maintains that he did not
understand the agreement, the post-conviction court rejected that contention. We presume that the
post-conviction court’s factual findings are correct absent a preponderance of the evidence
suggesting otherwise. See Fields, 40 S.W.3d at 456-57. We conclude that Counsel was not deficient
in this regard.

                              B. Failure to Consider Medical Issues



                                                  -9-
        The Petitioner next claims that, when negotiating the plea agreement with the State, Counsel
failed to consider the Petitioner’s medical history and usage of Paxil. Counsel testified that he had
directed Drs. Auble and Caruso to evaluate the Petitioner’s mental state, and after consulting with
them on their findings, he determined that none of the Petitioner’s medical disorders would qualify
for an insanity defense at trial. Counsel also testified that he directed two doctors to come in from
Nashville to conduct a spinal tap on the Petitioner, which would test for low levels of serotonin. The
Petitioner testified that Dr. Rosby, the serotonin expert, likely reviewed his medical records at
Counsel’s request. In addition, the Petitioner remembered Counsel discussing a possible defense
with him regarding his low serotonin levels. As stated above, we must defer to an attorney’s
professional judgment if it is informed and based upon adequate preparation. See House, 44 S.W.3d
at 515. In this case, Counsel gathered medical evidence and contemplated this potential defense
before ultimately recommending that a plea agreement would be the best result for the Petitioner.
We conclude that Counsel was not deficient in this regard.

                                    C. Failure to Properly Advise

        The Petitioner next contends that Counsel failed to properly advise the Petitioner regarding
the State’s obligation to prove every element of the charged offenses beyond a reasonable doubt, the
Petitioner’s right against self-incrimination, and his right to a jury trial. Counsel testified that he had
explained to the Petitioner exactly what the State would have to prove in order to convict, that the
Petitioner had a privilege against self-incrimination, and that he had a right to have a jury trial. The
Petitioner testified that he knew that a jury could have convicted him and that he could have received
two life sentences plus ten years. Counsel also testified that, after discussing all the testimony and
evidence with the Petitioner, the Petitioner stated that he would rather accept a plea agreement than
go to trial. The Petitioner has not proven by clear and convincing evidence that Counsel was
deficient. The Petitioner is not entitled to relief on this issue.

                                         D. Failure to Prepare

        Next, the Petitioner asserts that Counsel was ineffective because he failed to interview
potential witnesses, prepare a defense, or discuss possible defenses with him. The Petitioner testified
that either Counsel or the investigator interviewed both Johnny Young and Tina Summers and
explained to him to what they would have testified at trial. Counsel testified that he traveled to two
different places to interview Young and record his statement. We have already noted that Counsel
prepared for a defense concerning the Petitioner’s low serotonin levels, and he discussed it with the
Petitioner. Additionally, the post-conviction court found that “[Counsel] went far over and above
in order to build defenses for [the Petitioner].” Thus, we conclude that Counsel was not deficient
in this regard. Also, the Petitioner has not identified any witness that Counsel should have
interviewed or defenses that Counsel should have presented. Accordingly, the Petitioner also failed
to prove any prejudice.

                                              E. Coercion



                                                   -10-
        Finally, the Petitioner contends that Counsel was ineffective by coercing him to plead guilty
and accept the thirty-year sentence. Specifically, the Petitioner argues that Counsel assured him that
he would be convicted of first degree murder and sentenced to life in prison if he were to go trial,
so the Petitioner was frightened into accepting the plea offer. The Petitioner testified that, to him,
coercion means the same thing as persuasion. Thus, in effect, he claims that Counsel persuaded him
to plead guilty and accept the sentence. Given the facts of this case and the clear evidence against
the Petitioner, it was not objectively unreasonable for Counsel to give a professional
recommendation that the Petitioner plead guilty and accept the sentence. As stated above, we must
view an attorney’s conduct as falling within a wide range of reasonable professional assistance. See
Burns, 6 S.W.3d at 462. Thus, the Petitioner is not entitled to relief.

                                          III. Conclusion

        Based on the foregoing reasoning and authority, we conclude the Petitioner has not proven
by clear and convincing evidence that he received the ineffective assistance of counsel. As such, we
affirm the judgment of the trial court.

                                                       ________________________________
                                                       ROBERT W. WEDEMEYER, JUDGE




                                                -11-